UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6488


DEANTHONY DOANE,

                Petitioner - Appellant,

          v.

GENE   JOHNSON,    Director     of   Virginia     Department      of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-01154-GBL-JFA)


Submitted:   June 18, 2010                     Decided:   June 29, 2010


Before WILKINSON and    NIEMEYER,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


DeAnthony Doane, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          DeAnthony    Doane   appeals   the   district     court’s   order

dismissing this 28 U.S.C. § 2254 (2006) action without prejudice

for failure to comply with a court order.          We have reviewed the

record and find no reversible error.           Accordingly, we deny a

certificate   of   appealability   and   dismiss   the    appeal    for   the

reasons stated by the district court.           Doane v. Johnson, No.

1:09-cv-01154-GBL-JFA    (E.D.   Va.   filed   Feb.   26,   2010;    entered

Mar. 1, 2010).     We deny the motions for appointment of counsel

and for an evidentiary hearing.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   DISMISSED




                                   2